Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 07/14/2021. Claims 1, 7, 9, 13-14, 17-23 and 25-29 are currently pending. Claims 2-6, 8, 10-12, 15-16, 24 and 30 are canceled per applicant’s request.

	Response to Amendment/Remarks/Arguments
	Applicant’s amendment to the claims is sufficient to overcome previous objections to the claims.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is 
Claim limitations in this application that use the word “means” are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The current application includes a limitation in claims 19 and 21 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder, “system” in the limitation “information handling system” that is coupled with functional language, such as “calculate”, “determine”, “set” and “apply” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
A physical structure of the “information handling system” can be found as a general purpose computer according to the specification (“an information handling system may be a personal computer, a network storage device, or any other suitable device” [0018]). The physical structure of “information handling system” is also shown in the numeric label 26 in Fig. 1, 2 and further described in Par. 0022-0024, 0027, 0029, 0031 and 0056.
Therefore, the limitation of claims 19 and 21 are interpreted under 35 U.S.C. 112(f).


Allowable Subject Matter
	Claims 1, 7, 9, 13-14, 17-23 and 25-29 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the closest prior art of record, Rodney (US 20140035586 A1), hereinafter ‘Rodney’, McElhinnery (US 20140374159 A1), hereinafter ‘McElhinnery’,  Donderici (US 20150241596 A1), hereinafter ‘Donderici’ and Giacotto (US 20130135606 A1), hereinafter ‘Giacotto’, either singularly or in combination, fail to anticipate or render obvious the limitations 
	“applying the set of gain coefficients and the set of gain offsets to one or more subsequent measurement data to calibrate the one or more subsequent measurement data; 
	and determining a distance, a direction, and an orientation to the target well from the one or more subsequent measurement data in situ”, which are preceded by the earlier limitations 
	“determining a set of gain coefficients as a ratio of the set of modeled signals to the first set of signals if the target well is not present, wherein the set of gain coefficients 
	setting a set of gain offsets of the first set of signals to zero” in combination with other limitations.

Rodney discloses the claim as follows.
a method comprising: (Abs: method for ranging)
	disposing an electromagnetic ranging tool into a wellbore (Par 0019: The bottom-hole assembly … includes a ranging tool); 
	measuring a first set of signals with the electromagnetic ranging tool at a first position within the wellbore (Par 0018: gather measurements of various drilling parameters such as position; Par 0019: ranging tool … induce a magnetic moment … collect measurements of the resulting field);
	calculating a modeled signal (Par 0046: determine the expected measurements, Par 0047: expected measurement … modeled measurement);

However, Rodney does not explicitly disclose “determining if a target well is present from the first set of signals and the modeled signal” and the rest of the limitations.

McElhinnery discloses “determining if a target well is present from the first set of signals and the modeled signal” (Par 0062: detection of target … determined by … deviations … expected … measured), but is silent regarding 


Donderici discloses “determining a gain coefficient as a ratio of the modeled signal to the first set of signals if the target well is not present; and setting a gain offset to zero” (Par 0049-0050: A is a gain and b is an offset, showing A represent the ratio of the simulated measurement signal that is equivalent to the modeled signal and the measurement signal), but is silent regarding 
	“applying the set of gain coefficients and the set of gain offsets to one or more subsequent measurement data to calibrate the one or more subsequent measurement data; and determining a distance, a direction, and an orientation to the target well from the one or more subsequent measurement data in situ”.

Giacotto  discloses “a distance from the distance measuring device to the target object, can be determined [abs]; an azimuthal measuring direction can be determined [0098]; calibration [0017-0019, 0022]; a variation of the bias, equivalent to gain offset, voltage and/or of the gain, equivalent to gain coefficient  [0086]” using an electro-optical distance measuring device, but fails to disclose 
	“gain coefficient” and “gain offset” being derived from the relationship between the model and the measurement and “applying the set of gain coefficients and the set of 
	and determining a distance, a direction, and an orientation to the target well from the one or more subsequent measurement data in situ”.

As per claim 19, the closest prior art of record, Rodney, McElhinnery, Donderici and Giacotto, either singularly or in combination, fail to anticipate or render obvious limitations
	“apply the set of gain coefficients and the set of gain offsets to one or more subsequent measurement data to calibrate the one or more subsequent measurement data; 
	and determine a distance, a direction, and an orientation to the target well from the one or more subsequent measurement data in situ” preconditioned by the earlier limitations 
	“determine a set of gain coefficients as a ratio of the set of modeled signals to the first set of signals if the target well is not present; and
	set a set of gain offsets of the first set of signals to zero” in combination with other limitations as explained above in claim 1.

As per claim 25, the closest prior art of record, Rodney, McElhinnery, Donderici and Giacotto, either singularly or in combination, fail to anticipate or render obvious limitations 

	determining a set of gain coefficients, if the target well is not present, as a set of ratios between a set of differences of the second set of modeled signals and the first set of modeled signals and a set of differences of the second set of signals and the first set of signals;
	and determining a set of gain offsets, if the target well is not present, as a set of differences between the second set of modeled signals and the set of gain coefficients multiplied by the second set of signals” in combination with other limitations in light of block 100 of Fig. 11 and specification eq. 6 of Par. 0054 pg. 17 line 33 – pg. 18 line 9.
	
As per claims 7, 9, 13-14 and 17-18, 20-23 and claims 26-29, claims are also allowed because base claims 1, 19 and 25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS KAY/
Examiner, Art Unit 2865